Title: To James Madison from James Monroe, 19 September 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        ALBEMARLE sepr. 19th 1815.
                    
                    I returnd here on friday last, the 15., much improvd in my health, & propose setting out on monday or tuesday for your house, from whence I shall proceed by Loudoun, for Washington, at such time, as it shall appear to you adviseable for me to be there. My whole family accompany me, tho’ I fear, as mr Clay & his, form a part of it, that we shall subject mrs. Madison to some inconvinence. We shall however be easily accomodated to our perfect satisfaction. I intend to leave mrs M. &ce. in Loudoun, untill the season shall be so far advancd, as to allow them to proceed to washington, with safety.
                    I have forwarded the pardon for the post boy to Richmond, and shall give notice to mr Holmes, & Genl Porter, (apprising at the same time the latter of his appointment) of the necessity imposd on them, by the arrival of a British commissr. to prepare, to enter on the duties of the trust confided to them. To other objects I shall pay the most early attention that circumstances will admit, tho’ as I shall leave home so soon, I fear that I shall be forc’d to postpone many, untill after my arrival at washington. In truth there is not much that presses for immediate notice. Mr onis for example,

is already answered & much of the other business will not suffer by a short delay.
                    We shall call at Judge Nelson’s & probably at Col: Lindsays & Barbours on the way, which will delay our arrival with you, a day or two after leaving home. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                